This is an appeal from an order of the District Court of Wichita County, sustaining a general demurrer to an application for writ of habeas corpus.
"The mere sustaining of a general demurrer, in the absence of a further order denying the relief sought, or dismissing the case, is not a final judgment, and hence not an appealable order." Hightower v. Kellam, Tex. Civ. App. 118 S.W.2d 657. See, also, 3 Texas Jurisprudence, Appeal and Error, Civil Cases, #67, and authorities therein cited.
Hence we are without jurisdiction to hear and determine the appeal. It is our duty to dismiss the appeal on our own motion when the record discloses that we have no jurisdiction.
It is accordingly ordered that this appeal be, and same is, dismissed.